Exhibit 10.1



FORM OF

AMENDMENT TO

AETHLON MEDICAL, INC.

CONVERTIBLE NOTES AND WARRANTS

 

The Convertible Promissory Notes (the “Notes”) and Common Stock Purchase
Warrants (the “Warrants”) set forth on Schedule A hereto, issued by Aethlon
Medical, Inc., a Nevada corporation (the “Company”), to _______________ (the
“Holder”), hereby are amended as set forth herein:

 

The parties hereto agree as follows:

 

1.All defined terms not otherwise defined herein shall have the meanings
ascribed to them in the Notes or Warrants, as applicable.

 

2.The term “Maturity Date,” as defined in each of the Notes, shall mean April 1,
2016.

 

3.The non-default rate of interest that shall be payable under each of the Notes
shall be twelve percent (12%) per annum.

 

4.The principal amount of each of the Notes shall be increased to the amount
calculated by multiplying (x) the principal amount outstanding immediately prior
to the effectiveness of this Amendment by (y) 1.12.

 

5.In the event that the Company intends to pay in cash, on or after the Maturity
Date (as redefined in Section 2 above), any amount owing under a Note, the
Company shall provide five (5) days’ prior written notice of such intent (the
“Payment Notice”) to the Holder. The Payment Notice shall include proof of funds
and confirmation of the Company’s ability to pay the amount stated in the
Payment Notice and shall provide for payment to the Holder, ______________ and
____________________ on a pro rata basis. The Company shall not issue a Payment
Notice at any time during which an Event of Default (as defined in the Notes),
other than a failure to pay principal and interest due at the Maturity Date,
shall have occurred and remains outstanding. The Holder shall have the option,
exercisable on one occasion by written notice delivered to the Company within
five (5) days after the Holder’s receipt of the Payment Notice, to extend the
Maturity Date to the later of (x) July 1, 2016 and (y) the date that is three
(3) months following the date of the Holder’s receipt of the Payment Notice. In
the event that the Holder exercises such option, thereafter the Company shall
not make any payment on such Note prior to the Maturity Date, as extended.
Further, the Holder’s right to convert the Note, at the Holder’s election, shall
continue in full effect during such extended period.

 

6.In connection with any conversions under the Notes effected by the Holder
during the period from October 1, 2011 through the effective date hereof, the
Company shall issue to the Holder that number of shares of the Company’s Common
Stock, par value $.001 per share (the “Common Stock”), equal to the difference
between (x) that number of shares of Common Stock that were issued to the Holder
upon such conversion and (y) that number of shares of Common Stock that would
have been issuable to the Holder if such conversion had been effected at a
conversion price of $.042 per share. As of the date hereof, in accordance with
the foregoing formula, the Holder is entitled to be issued an aggregate of
______________ shares of Common Stock, which shall be issued promptly after
execution of this Amendment.

 



1

 

 

7.The “Conversion Price,” as defined in each of the Notes, shall be $.042 per
share, subject to further adjustment as provided in each such Note.

  

8.The “Expiration Date,” as defined in each of the Warrants, shall be January 1,
2017.

  

9.The “Purchase Price,” as defined in each of the Warrants, shall be $.042 per
share, subject to further adjustment as provided in each such Warrant.

  

10.In the event that all outstanding promissory notes and warrants issued by the
Company to the persons listed on Schedule B hereto shall have been amended to
remove, or the holders thereof shall have waived, any provisions contained
therein which would act to reduce the conversion or exercise price of such notes
or warrants if the Company were to issue any Common Stock, other than Excepted
Issuances (as defined in the subscription agreement under which the applicable
Note or Warrant was purchased), at a price below such conversion or exercise
price, then any similar anti-dilution protection to which the then-outstanding
Notes and Warrants are subject shall automatically be deemed removed and, until
such Notes and Warrants are no longer outstanding, the Company shall be
prohibited from issuing any Common Stock or securities convertible into or
exercisable for shares of Common Stock (“Common Stock Equivalents”) (or
modifying, with equivalent effect, any of the foregoing that may be
outstanding), other than Excepted Issuances, at a price below the Conversion
Price of such Notes and Purchase Price of such Warrants. Other than those issued
to the persons listed on Schedule B hereto, there are no other outstanding
promissory notes or warrants or Common Stock Equivalents with provisions that
would act to reduce the conversion or exercise price of such notes or warrants
or Common Stock Equivalents if the Company were to issue any Common Stock, other
than Excepted Issuances, at a price below such conversion or exercise price.

  

11.The Company represents and warrants that, assuming that all other relevant
conditions to reliance on Rule 144 under the Securities Act of 1933, as amended,
have been satisfied, the holding period, for Rule 144 purposes, of the shares of
Common Stock issuable upon conversion of any principal and interest due under
the Notes, other than any shares issuable upon conversion of that portion of the
Notes that represents the increase set forth in Section 4 hereof, will tack back
to the original issuance date of the applicable Note and that the holding
period, for Rule 144 purposes, of the shares of Common Stock issuable under
Section 6 hereof similarly will tack back to the original issuance date of the
applicable Note. The Company further covenants that it will not take a position
contrary to this Section 11 and agrees that taking such contrary position will
be an Event of Default under the Notes.

  

12.The effective date of the foregoing amendments to the Notes and the Warrants
is March 31, 2014. The Company acknowledges that the Holder has not waived any
rights except for those specifically waived herein and that the Holder reserves
all such non-waived rights, including anti-dilution rights and remedies upon the
occurrence of an Event of Default not waived in this Amendment. Except as
expressly set forth herein, all other terms of the Notes and the Warrants shall
remain in full force and effect without modification, amendment or restatement.

[Signature page follows]

 



2

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by it
duly authorized officer on the 31st day of March, 2014.

 

  AETHLON MEDICAL, INC.               By:                                      
  James B. Frakes   Chief Financial Officer

 

 

Accepted and agreed to by the Holder:

 

 

 

By: ________________________

Name: ________________________

Title: ________________________

Address:



 

________________________

________________________

________________________

 



3

